El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Contra Félix Rivera Torres se presentaron ante el Tribunal del Distrito Judicial de San Juan dos acusaciones por el delito de falsificación. Éste consistió en haber suscrito, circulado, pasado y entregado como genuinos y legítimos y como firmados por Santiago Osorio Santos dos cheques por $197.50 y $45.60, respectivamente. Los casos fueron vistos *412separadamente ante el Tribunal de derecho, siendo la aducida por El Pueblo la prueba que en forma somera pasamos a reseñar en seguida:
En el primero, que el acusado se presentó en la mueble-ría de Miguel Colón y manifestó a éste que interesaba com-prar un linóleo valorado en $9, en pago del cual le dió un cheque por $197.50 librado por Santiago Osorio Santos; que Colón devolvió al acusado $188.50; que la firma de Santiago Osorio Santos que aparecía en dicho cheque no era genuina, admitiendo el propio acusado en una declaración jurada prestada ante el fiscal y ofrecida por éste en eviden-cia, que él la había falsificado.
En el segundo, que el acusado llevó el cheque por $45.60 a Felipe Maldonado para que se lo hiciera efectivo;1 que Maldonado no conocía al acusado y le exigió que una persona lo identificara, haciéndolo así poco después un tal Alejo Vázquez; que entonces el importe del cheque fue pagado por Maldonado al acusado; que poco después Maldonado fue con ese cheque donde su yerno Luis Serra y éste se lo pagó y que cuando Serra lo envió al banco el mismo fué devuelto por no ser legítima la firma que lo suscribía. También se hizo constar que algún tiempo después el padre del acubado satisfizo a Maldonado el importe del aludido cheque^1) Rivera Torres no presentó prueba en ninguno de .los dos casos.
Apreciada la prueba por el tribunal inferior, éste declaró al acusado culpable y le sentenció a cumplir de tres a ca-torce años de presidio en cada caso, debiendo cumplirse las sentencias concurrentemente. De éstas apeló el acusado y sostiene en ambos casos que la corte inferior cometió error de derecho al declararle culpable con una prueba insuficiente y que las sentencias son contrarias a derecho y a la prueba.
El artículo 413 de nuestro Código Penal define ampliamente en qué consiste el delito de falsificación y pro-*413vee, entre otros, que comete ese delito todo aquél que hi-ciere, circulare o pasare un cheque sabiendo que el mismo es falso, con intención de perjudicar, causar daño o defrau-dar a alguna persona. La médula del delito consiste en la intención de perjudicar, causar daño o defraudar a otro a sabiendas de que el documento es falso. Pueblo v. Tinajero, 40 D.P.R. 733; Pueblo v. Perazza, 53 D.P.R. 588; People v. Baker, 100 Cal. 188. En el presente caso el acusado no sólo preparó y suscribió los cheques con la firma de otra persona, sino que a sabiendas de que los mismos eran fal-sos los hizo efectivos y se apropió del dinero obtenido. El hecho de que el padre del acusado devolviera a uno de los interesados el importe de uno de los cheques, no altera en absoluto la situación, ya que como dijimos en Pueblo v. Pe-rassa, supra, ni aún el hecho de que los cheques falsificados no llegaran a cobrarse o a hacerse efectivos exime al acu-sado de responsabilidad criminal. Véanse también People v. Di Ryana, 8 Cal. App. 333, 96 P. 919, 12 Cal. Jur. sección 3, pág. 648; 23 Am. Jur. sección 28, pág. 687. Cf. United States v. Plyer, 222 U. S. 15.
La prueba que figura en los autos justifica las senten-cias dictadas y las mismas no resultan ser contrarias a de-recho. Todos los elementos del delito imputado quedaron plenamente demostrados.

Deben confirmarse las sentencias apeladas.


(1) Ya Sena había requerido de su suegro la devolución, de los $45,60 f Maldonado así lo había hecho.